DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see “Remarks”, filed 4/25/2022, with respect to claims 1, 3-5, 7-8 and 10 have been fully considered and are persuasive.  The 35 USC 102(a)(1) rejections of claims 1, 3-5, 7-8 and 10 have been withdrawn in light of the provided amendments. 
Applicant’s arguments, see “Remarks”, filed 4/25/2022, with respect to claim 11 have been fully considered and are persuasive.  The 35 USC 103(a) rejections of claim 11 have been withdrawn in light of the provided amendments. 
Allowable Subject Matter
Claims 1, 3-10 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claims 1, 14 and 18 (the independent claims of the instant application, though Soundararajan (U.S. Patent Application Publication Number 20040200997, from hereinafter “Soundararajan”) teaches a heat transfer cask (see, i.e., abstract) comprising shielding defining an internal cavity (FIG. 4, inner liner 12, outer jacket 14, paragraphs 0079-0084) and limiting radiation from passing from the cavity to an environment surrounding the heat transfer cask (paragraphs 0079-0084 at least) and a heat transport path from inside the shielding to outside the shielding (FIG. 4, channels or tubes 12, channels 54, paragraphs 0083-0084). Soundararajan further teaches that the transport path is at least one of a heat pipe (FIG. 4, channels or tubes 12, channels 54 paragraphs 0083-0084), this reference fails to teach at least a convection jacket surrounding the cavity, wherein the convection jacket is configured to distribute heat evenly within the cavity and wherein the heater extends into the convection jacket. The remaining claims are allowed by virtue of their dependency on the allowed base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M IPPOLITO whose telephone number is (571)270-7449. The examiner can normally be reached Monday-Thursday 6:00am-4:00pm Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE M IPPOLITO/Primary Examiner, Art Unit 2881